PER CURIAM.
Considering that under the laws of Texas the owners of rented buildings have a so-called “preferential” lien (see Rev. Civ. Stat. Tex. 1911, Art. 5490), and that clerks, accountants, and laborers have a first lien only subordinate to the landlord’s lien in the case of farm hands (Id., §' 5644) we find that the priority in payment *130accorded in the District Court under section 64d, Bankruptcy Daw (Act July 1, 1898, c. 541, 30 Stat. 563 [Comp. St. 1913, § 9648]), was not erroneous.
The petition to superintend is denied.

cfr-^Fnr other cases see same topic & KEY-NUMBEft in all Key-Numbered Digests & Indexes